Name: Commission Regulation (EEC) No 721/88 of 18 March 1988 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 74/48 Official Journal of the European Communities 19. 3. 88 COMMISSION REGULATION (EEC) No 721/88 of 18 March 1988 on the sale by special tendering procedure of boned beef and veal held by certain intervention agencies  800 tonnes of boned beef and veal held by the German intervention agency and put into store before 1 November 1987,  500 tonnes of boned beef and veal held by the Irish intervention agency and put into store before 1 November 1987,  1 000 tonnes of boned beef and veal held by the United Kingdom intervention agency and put into store before 1 July 1987. 2. The sale shall take place by means of a tendering procedure in accordance with Regulation (EEC) No 2326/79. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 7 (3) thereof, Whereas the Danish, German, Irish and United Kingdom intervention agencies are holding stocks of boned inter ­ vention meat ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in consequence, it is advis ­ able to make use of the periodic tendering procedure provided for by Commission Regulation (EEC) No 2326/79 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . The sale shall take place of approximately :  800 tonnes of boned beef and veal held by the Danish intervention agency and put into store before 1 July 1987, 3. Only those tenders may be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 16 May 1988 . Article 2 This Regulation shall enter into force on 21 March 1988. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 18 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 24. I1) OJ No L 370, 30. 12. 1987, p. 7. 0 OJ No L 266, 24. 10 . 1979, p. 5.